 Case 2:14-cv-01374 Document 1317 Filed 08/25/20 Page 1 of 3 PageID #: 40317



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


CRYSTAL GOOD, individually and as parent
and next friend of minor children M.T.S.,
N.T.K., and A.M.S., and MELISSA JOHNSON,
individually and as a parent of an unborn
child T.A.J., and JOAN GREEN and SUMMER
JOHNSON and MARY LACY and WENDY RENEE RUIZ
and KIMBERLY OGIER and ROY J. McNEAL and
GEORGIA HAMRA and MADDIE FIELDS and BRENDA
BAISEDN, d/b/a FRIENDLY FACES DAYCARE, and
ALADDIN RESTAURANT, INC. and R.G. GUNNOE
FARMS LLC and DUNBAR PLAZA, INC., d/b/a
DUNBAR PLAZA HOTEL, on behalf of themselves
and all others similarly situated,

                 Plaintiffs,

v.                                       Civil Action No. 2:14-cv-1374

WEST VIRGINIA-AMERICAN WATER COMPANY,
d/b/a WEST VIRGINIA AMERICAN WATER, and
AMERICAN WATER WORKS SERVICE COMPANY, INC.
and AMERICAN WATER WORKS COMPANY, INC. and
EASTMAN CHEMICAL COMPANY and GARY SOUTHERN
and DENNIS P. FARRELL,

                 Defendants.


                     MEMORANDUM OPINION AND ORDER


           Pending is plaintiffs’ motion for disbursement of

remaining attorneys’ fees, filed March 16, 2020, by Settlement

Class Counsel Benjamin L. Bailey, Marvin W. Masters and Anthony

J. Majestro, and Lead Settlement Class Counsel Van Bunch, Stuart

Calwell and Kevin W. Thompson.
 Case 2:14-cv-01374 Document 1317 Filed 08/25/20 Page 2 of 3 PageID #: 40318



           On June 6, 2019, the court ordered “that the remaining

plaintiff attorneys’ fees in this case be fixed in the amount of

$6.7 million, with 3/4 of that sum to be paid by the Settlement

Administrator at this time out of the Contingent Fund on hand

and the remaining 1/4 to be paid upon final distribution of

payments to eligible class members.”         ECF No. 1266.


           Consistent with the June 6, 2019 order, the motion

seeks payment of the remaining 25 percent of the final $6.7

million of attorneys’ fees in this case, which amounts to

$1,675,000.


           Inasmuch as the plaintiffs by above-named counsel and

the above-named defendants by counsel have jointly filed, on

August 10, 2020, their Application for Approval to Pay Simple

Claims, Individual Review Option Claims, Cy Pres Distribution,

and Settlement Administration Costs, which Application is

supplemented with the supporting exhibit entitled Settlement

Administrator’s Exhibit, filed August 20, 2020, all of which

provide for and request the final distribution herein, it is

ORDERED that plaintiffs’ motion be, and hereby is, granted.




                                     2
 Case 2:14-cv-01374 Document 1317 Filed 08/25/20 Page 3 of 3 PageID #: 40319



           It is further ORDERED that the Settlement

Administrator make payment of the remaining of $1,675,000 in

plaintiff attorneys’ fees, to be paid out of the Contingency

Fund.


           The Clerk is requested to transmit copies of this

order to all counsel of record.


                                           ENTER: August 25, 2020




                                     3
